Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Examiner acknowledged the receipt of application No. 16/423,400 filed on 05/28/2019.  Claims 1-17 are pending in this application.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-11 are drawn to a herbicidal intermixture and a composition comprised of a herbicidal intermixture, comprising: (a) an electrolytic herbicide; and (b) a multipart amine component; or further comprises (c) water and organic solvent, as classified in A01N57/20 and C07F9/3817.
II.	Claims 12-15 are drawn to a method of preparing a herbicidal intermixture, comprising adding and mixing: (a) an electrolytic herbicide; and (b) a multipart amine component; as well as (c) water and organic solvent, as classified in C07C209/68.
III.	Claims 16-17 are drawn to a method for controlling unwanted plants in crop and non-crop areas, in an arid region, comprising applying to the unwanted plants a herbicidally effective amount of a herbicidal intermixture, comprising: (a) an electrolytic herbicide; and (b) a multipart amine component, as classified in A01N37/40, A01N39/04, A01N43/40.


(i)	Inventions (I) and (II) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the method of group (II) can be used to make the product of group (I) as claimed by adding a “phosphinic acid herbicide” (e.g. glufosinate) as the electrolytic herbicide to the mixture; OR the method can be used to make another product which does not contain a phosphinic acid herbicide, i.e. it contains a non-phosphinic acid electrolytic herbicide, i.e. a “pyridine herbicide” (e.g. picloram) to produce a herbicide intermixture which is materially different than the claimed product of group (I), as evidenced by the reference RAMSAY et al. that “glufosinate” and “picloram” both are electrolytic herbicides known in the relevant art but are structurally different (see the attached AU 2010221301B2: page 23-24, reference claim 11, line 1, 5 & 7):

    PNG
    media_image1.png
    170
    233
    media_image1.png
    Greyscale
                        
    PNG
    media_image2.png
    198
    221
    media_image2.png
    Greyscale

     	     (glufosinate)                                  (picloram)

(ii)	Inventions (I) and (III) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method of 
For instance, the process of group (III) as claimed, for controlling unwanted plants in crop and non-crop areas or crop and non-crop in an arid region, can be practiced by applying a herbicidal intermixture comprising a “phosphinic acid herbicide” (e.g. glufosinate) as the electrolytic herbicide to the unwanted plants; OR the process of group (III) as claimed can be practiced by applying to the unwanted plants a materially different herbicidal intermixture comprising a structurally different electrolytic herbicide, i.e. a “pyridine herbicide” (e.g. picloram) instead of the claimed phosphinic acid herbicide (e.g. glufosinate), as evidenced by the reference RAMSAY et al. discussed supra.
(iii)	Inventions (II) and (III) are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).
In the instant case, the inventions (II) and (III) as claimed have a different mode of operations.  For instance, the method of group (II) as claimed requires the steps of “adding” and “mixing” components of the herbicidal intermixture; whereas the method of group (III) as claimed requires the step of “applying” the herbicidal intermixture to the unwanted plants.  Therefore, the methods of group (II) and (III) have a different mode of operation.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and 
** Applicant is advised that the reply to this requirement to be complete must include: (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoinder Practice
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571)272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/H. C./
Examiner, Art Unit 1616


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616